DETAILED ACTION
This communication is responsive to the application and claim set filed July 22, 2020.  Claims 1-20 are currently pending.
Claims 1-20 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 6, 15, and 20, the language “chosen from … or …” is indefinite because it is unclear whether Applicant intends the recited group to be a closed Markush group or a broader (undefined) open group.  The examiner suggests amending these claims to recite proper Markush language (“selected from the group consisting of … and …”).
Claims 2-5, 7-14, and 16-19 depend from claims 1, 6, and/or 15.  These claims contain the limitations of claims 1, 6, and/or 15, and they do not correct the deficiencies of these claims.  Thus, they are indefinite for the reason claims 1, 6, and 15 are indefinite.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Ali generally teaches that metal residues may be removed from UHMWPE via contact with acid.  (para. [0089].)  However, this general disclosure is not sufficient to deny patentability – Ali provides no details as to the time of contact, amount of acid, pressure, or temperature that would be sufficient to remove metal residues from UHMWPE, nor does Ali provide any information about the amount of residues removed.  Simply put, Ali does not provide sufficient teaching or guidance such that one of ordinary skill in the art would be able to practice the claimed invention without undue experimentation.
Ivancheva teaches a process of treating UHMWPE with HCl to stop the polymerization reaction.  (para. [0047].)  Ivancheva provides no teaching or suggestion that doing so would also remove metal residues, nor does Ivancheva provide any details as to the time of contact, amount of acid, pressure, or temperature that would be sufficient to remove metal residues from UHMWPE.  Simply put, like Ali, Ivancheva does not provide sufficient teaching or guidance such that one of ordinary skill in the art would be able to practice the claimed invention without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763